Citation Nr: 0029130	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  95-18 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to compensation pursuant to Title 38, United 
States Code, Section 1151, for aggravation of diabetes 
mellitus as a result of medical treatment by the Department 
of Veterans Affairs.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The appellant served on active duty from October 1942 to 
November 1943.

This matter comes before the Board of Veterans' Appeals (the 
Board) from an October 1995 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in which the RO determined that the claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 for aggravation of 
diabetes mellitus as a result of VA treatment was denied.

This matter was previously before the Board in January 1998, 
at which time the Board remanded the case for additional 
evidentiary development.  The development requested in that 
remand has been undertaken and the case now returns to the 
Board for appellate consideration.


FINDINGS OF FACT

1.  The current symptomatology associated with the 
appellant's diabetes mellitus represents the continuance or 
natural progress of the condition rather than aggravation of 
the disorder caused by VA medical treatment.

2.  The appellant's claimed symptoms, including vision 
problems; bowel, bladder and kidney problems; confusion and 
hallucinations; swelling of the mouth and throat; severe 
headaches; weakness; loss of use of legs and feet; dizzy 
spells; loss of use of the left hand; numbness, tingling, 
pain, and loss of strength in the arms and legs; carpal 
tunnel syndrome and impotence, represent either the natural 
progression of his diabetes mellitus or are attributable to 
other conditions unrelated to VA medical treatment.



CONCLUSION OF LAW

Compensation benefits under the provisions of 38 U.S.C.A. 
1151 for aggravation of diabetes mellitus as a result of VA 
medical treatment provided by VA is not warranted.  
38 U.S.C.A. 1151 (West 1991); 38 C.F.R. 3.358 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts on appeal that the RO erred in denying 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 (West 1991) for aggravation of diabetes due to VA care.  
Specifically, he contends that while receiving treatment from 
the VAMC in Shreveport, Louisiana, in July 1993 he was 
improperly prescribed Amitriptyline, which he alleges 
resulted aggravation of diabetes manifested by residuals 
including: vision problems; bowel, bladder and kidney 
problems; confusion and hallucinations; swelling of the mouth 
and throat; severe headaches; weakness; loss of use of legs 
and feet; dizzy spells; loss of use of the left hand; 
numbness, tingling, pain, and loss of strength in the arms 
and legs; carpal tunnel syndrome and impotence.

In the interest of clarity, the Board will briefly review the 
relevant law, regulations and court decisions, provide a 
factual background of this case, and provide an analysis of 
the claim.  

Relevant law and regulations

38 U.S.C.A. 1151

In pertinent part, at the time of the United States Supreme 
Court decision in the case of Brown v. Gardner, 115 S. Ct. 
552 (1994), 38 U.S.C.A. 1151 provided that when there is no 
willful misconduct by a veteran, additional disability 
resulting from VA hospitalization, medical or surgical 
treatment causing injury, or aggravation thereof, shall be 
compensated as if service connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 1151 
as encompassing only additional disability resulting from VA 
negligence or from accidents during treatment was unduly 
narrow.  The Supreme Court found that the statutory language 
of 38 U.S.C.A. 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  The Supreme Court further found that the then 
implementing regulation, 38 C.F.R. 3.358(c)(3) (1991), was 
not consistent with the plain language of 38 U.S.C.A. 1151 
with respect the regulation's inclusion of a fault or 
accident requirement.

Following the Gardner decision, 38 U.S.C.A. 1151 was revised 
to provide that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected. See also 38 C.F.R. 3.358 (1995).

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994): "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment .... VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the fall extent to which 1151 benefits were authorized under 
the Supreme Court's decision.  The requested opinion was 
received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision. Section (c)(3) of 
38 C.F.R. 3.358 was amended to remove the "fault" requirement 
which was struck down by the Supreme Court.  38 C.F.R. 3.3 
58(c)(1) provides that "[i]t will be necessary to show that 
the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith."  Further, 
38 C.F.R. 3.358(b)(2) provides that compensation will not be 
payable for the continuance or natural progress of disease or 
injuries. 38 C.F.R. 3.358(c)(3) now provides that 
"[c]ompensation is not payable for the necessary consequences 
of medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the revised 38 C.F.R. 3.358(c)(3) (1996) compensation 
is precluded where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the VA hospitalization or medical 
or surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

However, effective October 1, 1997, 38 U.S.C.A. 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress. See 
section 422(a) of PL 104-204.  The purpose of the amendment 
is, in effect, to overrule the Supreme Court's decision in 
the Gardner case, which held that no showing of negligence is 
necessary for recovery under section 1151. In pertinent part, 
1151 is amended as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected. For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable."

In August 1998, 38 C.F.R. 3.358 and 3.380 were amended in 
light of the congressional action noted above.  The new 
sections, 38 C.F.R. 3.361, 23.363 (1998), were effective from 
October 1, 1997. 63 Fed. Reg. 45006-7 (1998) (to be codified 
at 38 C.F.R. 3.361 - 3.363).  However, these amendments apply 
only to claims filed on or after the effective date of the 
statute, October 1, 1997.  Since the appellant's appeal was 
pending prior to that date, it continues to be subject to 
review under the prior statutory language and interpretation.  
VAOPGCPREC 40-97 (O.G.C. Prec. 40-97).

Factual Background

The record reflects that service connection has been in 
effect for a psychiatric disability, characterized as 
anxiety, since the mid 1940's.  Currently, the appellant is 
in receipt of a 10 percent disability evaluation for service-
connected psychoneurosis.

VA medical records show that in February 1992 the appellant 
was treated for diabetes mellitus for which he was taking 
Glucotrol.  In a March 1992 entry, complaints of dizziness, 
frequent polyuria and nocturia were recorded.  It was noted 
that if increased glucose readings were shown, the appellant 
should be considered for admission for initiation of insulin.  
An insulin initiation evaluation was conducted in June 1992.  
In an October 1992 entry, the appellant complained of a four 
year history of vertigo, decreased hearing and numbness in 
both feet.

In July 1993, the appellant had complaints of diabetic 
neuropathy in the feet and hands and expressed willingness to 
begin insulin therapy.  Elavil (Amitriptyline HCI) was 
prescribed.  

A VA medical record dated in September 1993 reflects that the 
appellant was seen for non-insulin dependent diabetes 
mellitus (NIDDM).  Symptoms of increased cholesterol, 
depression and diabetic neuropathy were reported, and it was 
noted that his medications included Glucotrol.  It was 
reported that the appellant had been given Amitriptyline for 
neuropathy but had experienced an adverse reaction to it and 
quit taking it on August 21, 1993, after taking it for 
approximately a month.  
The appellant gave a week-long history of left arm and 
bilateral leg weakness, and complained of difficulty 
swallowing and a swollen face, which he contended was caused 
by Amitriptyline.  He also complained of decreased vision and 
urinary incontinence.  The assessment was NIDDM under poor 
control, and it was remarked that the appellant needed to be 
admitted for initiation of insulin therapy.

In November 1993, the appellant filed a claim for 
compensation pursuant to Title 38, United States Code, 
Section 1151, for aggravation of diabetes mellitus as a 
result of medical treatment by the Department of Veterans 
Affairs.  He contended that as a result of medication, 
Amitriptyline, which he alleged was improperly prescribed by 
the VA in July and August 1993, his diabetes was aggravated 
and that various symptoms, including vision problems, 
confusion, headaches, dizziness and loss of use of the legs 
and feet, resulted.

The record further shows that in November 1993 it was 
arranged for the appellant to have daily care by a skilled 
nurse in order to give him insulin daily.  In January 1994, 
the appellant complained of having difficulty ambulating and 
was seen for evaluation.  The record indicated that the 
appellant had been referred for diabetic neuropathy.  The 
medical history showed that the appellant had been diabetic 
since 1989 and that he had previously used an oral 
hypoglycemic, but that he had been on Insulin since November 
1993.

In August 1995, a medical statement from Dr. A., an expert 
used in the appellant's civil case against VA, was received 
for the record.  Dr. A. opined that experience and literature 
indicated that there was a considerable risk in prescribing 
Amitriptyline for patients over 60 years of age, particularly 
due to the possibility of syncopal episodes leading to 
fractures in the extremities.  It was stated that prior to 
prescribing Amitriptyline to an individual in the appellant's 
age group, the potential side effects should be discussed 
considerably.  The physician noted that in the appellant's 
case, the drug was primarily prescribed as an adjunct for 
therapy of chronic painful conditions, as opposed to being 
prescribed for depression.  The doctor opined that 
prescribing Amitriptyline to the appellant was below the 
appropriate standard of care.  He explained that a geriatric 
patient, such as the appellant should not have been issued a 
prescription for Amitriptyline and allowed to immediately 
return home.  The doctor also opined that the side effects 
suffered by the appellant could be attributed to 
Amitriptyline, especially the loss of equilibrium and dizzy 
spells.  It was noted that the appellant already suffered 
from certain diabetic complications, including neuropathy, 
which were contraindications for the medication.

A fact sheet about Amitriptyline was received for the record 
in August 1995.  The fact sheet revealed that the medication 
was used effective relief of endogenous depression, and that 
possible risks included: adverse behavioral effects, such as 
confusion and disorientation; conversion of depression to 
mania; irregular heart rhythms and rare blood cell 
abnormalities.  It was noted that a patient should inform the 
physician of a history of diabetes before taking the 
medication.  Possible side effects were reported to be 
blurred vision, dry mouth, constipation, and impaired 
urination. Possible adverse effects included skin rash, 
headaches, dizziness, and fluctuation of blood sugar levels.  
It was also noted that adverse effects that might be 
activated by the drug included latent diabetes.

In September 1995, VA medical records were received.  A 
record dated in August 1994 revealed that the appellant was 
seen in the eye clinic, at which time there was no evidence 
of retinopathy.  An entry dated in September 1994 showed that 
the appellant complained of a three day history dizziness.  
In May 1995, the appellant complained of decreased eyesight 
and bowel and bladder incontinence.  VA medical records also 
showed that in December 1996, the appellant complained in 
numbness of both upper extremities since 1989.  Diagnoses 
which included: severe carpal tunnel syndrome, probable early 
peripheral neuropathy and probable cervical spondylosis were 
made.  In February 1997, a private medical record dated in 
August 1994 was received in which impressions of impotence, 
diabetes mellitus and neuropathy were shown.  

The appellant presented testimony at a hearing held at the RO 
in February 1997.  He testified that after he stopped taking 
the prescribed Amitriptyline, it had affected his knees, legs 
and feet.  He testified that he had not been told by a doctor 
that increased severity of his diabetes was due to the 
medication.  

Additional evidence was received in February 1997.  This 
evidence included records pertaining to the appellant's civil 
action against VA, filed in the United States District Court 
for the Eastern District of Texas.  Included therein was the 
deposition of a VA physician's assistant at that facility, 
taken in November 1995.  He indicated that Amitriptyline had 
not prescribed for the appellant for treatment of his 
psychiatric disability, but was prescribed for pain 
associated with the appellant's peripheral neuropathy.

Also received in February 1997 was information about Elavil 
(Amitriptyline) taken from the 1995 edition of the 
Physician's Desk Reference.  That information revealed that 
the medication was an antidepressant with sedative effects 
for the relief of symptoms of depression.  Elevation and 
lower of blood sugar was listed as a possible adverse 
reaction to Elavil.

In January 1997, the appellant's civil action against the 
government was dismissed by the United States District Court 
for the Eastern District of Texas due to failure to 
prosecute. 

A VA examination was conducted in April 1997.  The medical 
history revealed that the appellant was 78 years old.  It was 
noted that in 1993 Amitriptyline was prescribed, which the 
appellant took on and off for 2-3 months, and that the 
appellant developed immediate reactions to the medication 
which included: vision disturbances; paralysis; mental 
confusion; hallucinations; poor bladder and bowel control; 
headaches and loss of use of the legs.  The examiner 
indicated that the appellant reported to him that his 
diabetes was well controlled on Insulin and that he didn't 
think it was worse because of the Amitriptyline.  The 
examiner explained that poor control of diabetes before the 
Insulin treatment might be the cause of the peripheral 
neuropathy, and it was noted that he had also previously been 
prescribed Griseofulvin, which also causes peripheral 
neuropathy.  It was also reported that the appellant had been 
involved in an accident resulting in ruptured spinal discs 
and resulting in three operations.  The examiner indicated 
that this was a cause for some loss of bladder control and 
peripheral neuropathy in the legs.

Objective examination revealed the appellant was walking with 
a cane.  The examiner indicated the appellant did have a mild 
degree of diabetic neuropathy.  The examiner also reported 
that the appellant had a history of coronary artery disease 
with angina.  Upon examination the heart was normal and the 
lungs were clear.  The appellant was wearing splints due to 
carpal tunnel syndrome.  The examination also revealed absent 
deep tendon reflexes and marked loss of sensation in the 
lower extremities.  All laboratory testing was normal except 
for glucose which was shown to be abnormally high.

The examiner indicated that the appellant had diabetes 
mellitus and that he was on Insulin with good control.  It 
was also reported that the appellant had some diabetic 
neuropathy in his legs and some neuropathy which was 
secondary to spinal disc operations.  An impression of 
moderate diabetic retinopathy was also made.  The examiner's 
impressions also included bilateral carpal tunnel syndrome of 
unknown etiology.  An impression of an old back injury with 
several operations for spinal discs with resolutive loss of 
some bladder and bowel control as well as some neuropathy 
from that in addition to motor defect in his lower 
extremities was also rendered.  The examiner noted that the 
appellant had a of arteriosclerotic heart disease with 
angina, and that this was not unusual in patients with 
diabetes and elevated cholesterol, and that the condition had 
nothing to do with Amitriptyline.  Also reported was a 
history of elevated blood pressure, currently shown to be 
normal.

The examiner also stated the appellant had a reaction to 
Amitriptyline which caused some severe symptoms.  The 
examiner indicated that the symptoms cleared to a 
considerable degree.  The examiner noted that the appellant 
alleged that Amitriptyline was the cause of a lot of major 
problems including vision disturbances and loss of bladder 
control.  The examiner opined that a those symptoms were due 
to the normal progression of diabetes and that such symptoms 
were a usual progression of diabetes and were not due to 
Amitriptyline.

A VA diabetes mellitus examination was conducted in April 
1998.  A comprehensive review of the medical records was 
undertaken.  The examiner noted that the appellant had been 
given Amitriptyline for treatment of neuropathy from July 22, 
1993 until August 21, 1993, but that he took it for only a 
month following which it was discontinued due to alleged side 
effects.  The examiner also identified a September 1993 
notation reflecting that the appellant complained of weakness 
in the arms and legs.  At that time it was felt that the 
appellant possibly had a neurogenic bladder.  The examiner 
noted that it was difficult to get a definite history of the 
appellant's complaints and stated that the appellant seemed 
obsessed with the idea that all of his problems began when he 
was given Amitriptyline by VA in 1993.  The appellant 
complained of numbness in the arms and hands, occasional 
bowel and urinary incontinence and sexual impotence.  

Diagnoses of insulin dependent diabetes mellitus, peripheral 
diabetic neuropathy and peripheral vascular disease were 
made.  The examiner opined that the appellant's 
symptomatology, including diabetic neuropathy, was due to the 
natural progression of his diabetes mellitus.  The examiner 
indicated that he did not see any relationship between the 
appellant's symptoms to the episode of allergic reaction to 
Amitriptyline medication given only for a one month period in 
1993.  

A second VA examination for diabetes mellitus was conducted 
in August 1999, pursuant to the appellant's request.  Upon 
examination, diagnoses of insulin dependent diabetes 
mellitus; peripheral diabetic neuropathy with symptoms of 
numbness in the hands and lower extremities and slight 
urinary and bowel incontinence on occasion and sexual 
impotence, and peripheral vascular disease were made, as well 
as a diagnosis of a history of carpal tunnel syndrome, 
documented by nerve studies.  The examiner opined that there 
had been no significant change in the appellant's physical 
condition since the April 1998 VA examination.  He indicated 
that it was still his opinion that the appellant's current 
symptomatology was attributable to the natural progression of 
his diabetes mellitus with evidence of evidence of peripheral 
neuropathy as well as carpal tunnel syndrome and documented 
evidence of cervical spine degenerative disease.  He 
reiterated his 1998 opinion, stating that he did not see any 
relationship between the appellant's symptoms to the episode 
of allergic reaction to Amitriptyline medication given only 
for a one month period in 1993.

Analysis

Initial matters 

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In the Board's previous decision rendered in January 1998, 
the Board determined that the provisions of 38 U.S.C.A. 1151 
in effect prior to October 1, 1997 were more favorable to the 
appellant's claim, inasmuch as negligence need not be 
established in order for the appellant to prevail.  The Board 
also notes that since the appellant's claim was filed in 
1993, prior to October 1997, the provisions of 38 U.S.C.A. 
1151 in effect from October 1, 1997 forward are inapplicable 
to the claim in any event.

The Board concludes that all evidence necessary for 
adjudication of the claim is of record.  There is ample 
medical and other evidence of record, including VA reports 
and medical records submitted by the appellant on his own 
behalf.  The appellant has testified at a personal hearing.  
This case was remanded by the Board in January 1998 for 
further evidentiary development, which has been accomplished.  
The Board is not aware of any additional relevant evidence 
which ahs not been made part of the appellant's VA claims 
folder, and the appellant and his representative have pointed 
to none.  Accordingly, the claim may be discussed on its 
merits.

Once a well-grounded claim has been established, the Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  See38 U.S.C.A. § 7104(a); Madden v. Gober, 
125 F.3d 1477 (Fed.Cir. 1997) and cases cited therein.  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Discussion

The salient facts of this case are not in substantial 
dispute.  The appellant had been diagnosed with diabetes 
mellitus; VA treatment records in 1992 documents various 
complaints including vertigo and peripheral neuropathy.   It 
is uncontroverted that the appellant had been given 
Amitriptyline from July 22, 1993 until August 21, 1993, which 
he discontinued and complained of various adverse effects, 
including weakness of the extremities, decreased vision and 
difficulty swallowing.  He has subsequently contended that a 
wide variety of chronic side effects, including aggravation 
of his diabetes and symptoms including: vision problems; 
bowel, bladder and kidney problems; confusion and 
hallucinations; swelling of the mouth and throat; severe 
headaches; weakness; dizziness; loss of use of the legs and 
feet; loss of use of the left hand; numbness, tingling, pain, 
and loss of strength in the arms and legs; carpal tunnel 
syndrome; and impotence, all occurred or became worse due to 
his taking Amitriptyline.

The critical inquiry in this case is therefore whether 
additional disability resulted from the VA treatment provided 
in 1993.  As discussed in the law and regulations section 
above, even if additional disability has been demonstrated, 
in order for VA benefits to be warranted, such additional 
disability may not be merely coincidental with VA 
hospitalization or medical or surgical treatment, the 
continuance or natural progress of diseases or injuries for 
which VA hospitalization or medical or surgical treatment was 
authorized or the certain or near-certain result of the VA 
hospitalization or medical or surgical treatment.  See 
38 C.F.R. § 3.358 (1996).

The clinical evidence in this case clearly reflects that 
diabetes was initially diagnosed and treated as early as 
1989.  In October 1992, the appellant reported experiencing 
symptoms of numbness in both feet.  In July 1993, the 
appellant complained of diabetic neuropathy of the feet and 
it was at that time that Elavil (Amitriptyline HCI) was 
prescribed.  The evidence reflects that the appellant took 
Amitriptyline for treatment of pain associated with 
neuropathy from July 22, 1993 until August 21, 1993, at which 
time it was discontinued when the appellant reported 
experiencing side effects.

The appellant's primary contention is that his diabetes 
mellitus was aggravated by taking Amitriptyline from July 22, 
1993 to August 21, 1993, which he maintains was improperly 
prescribed by VA.  It appears that the most severe symptoms 
claimed by the appellant involve diabetic neuropathy, 
described as loss of use of the legs and feet, loss of use of 
the left hand; numbness, tingling pain and loss of strength 
in the arms and legs.  With respect to this primary 
contention, as discussed below the weight of the evidence 
reflects that the symptoms of which the appellant complains, 
in particular various neurological deficits, represents the 
continuance or natural progress of his diabetes mellitus, 
which existed for years prior to the summer of 1993, rather 
than to any alleged aggravation of such diabetes mellitus due 
the prescription of Amitriptyline from July 22, 1993 to 
August 21, 1993.  

It is clear that the appellant had complaints of diabetic 
neuropathy before he was ever prescribed Amitriptyline.  In 
the report of the VA examination conducted in 1997, the 
examiner noted that poor control of diabetes before the 
Insulin treatment might be the cause of the peripheral 
neuropathy, and it was noted that he had also previously been 
prescribed Griseofulvin, which also causes peripheral 
neuropathy.  It was also pointed out that the appellant had 
been involved in an accident resulting in ruptured spinal 
discs and resulting in three operations.  The examiner 
indicated that this was a cause for some loss of bladder 
control and peripheral neuropathy in the legs.  The examiner 
did not associate any of the appellant's symptoms with 
Amitriptyline which was prescribed for a month in 1993.   

Moreover, and precisely on point, in VA medical opinions 
provided by the same VA examiner in both April 1998 and 
August 1999, the examiner opined that the appellant's 
symptomatology including diabetic neuropathy was due to the 
natural progression of his diabetes mellitus.  The examiner 
specifically indicated that he did not see any relationship 
between the appellant's symptoms to the episode of allergic 
reaction to Amitriptyline medication given only for a one 
month period in 1993.
All of the above evidence weighs against the appellant's 
claim.  

The record contains an medical opinion provided by Dr. A. in 
1995 in conjunction with the appellant's tort claim against 
VA, which was later dismissed for failure to prosecute.  In 
essence, Dr. A. stated that prescribing Amitriptyline to the 
appellant was below the appropriate standard of care.  Dr. A. 
also opined that side effects suffered by the appellant could 
be attributed to Amitriptyline, especially the loss of 
equilibrium and dizzy spells.  It was noted that the 
appellant already suffered from certain diabetic 
complications including neuropathy, which were 
contraindications for the medication.  
  
With respect to Dr. A. stating that prescribing Amitriptyline 
to the appellant was below the appropriate standard of care, 
even if such is the case, this is not germane to the issue on 
appeal.  The applicable law and regulations pertaining to 
claims under 38 U.S.C.A. § 1151, including the standard to be 
applied in such cases, have been explained in detail above 
and do not include deviation from a hypothetical standard of 
care. 

Dr. A. opined that certain side effects suffered by the 
appellant could be attributed to Amitriptyline, especially 
the loss of equilibrium and dizzy spells.  However, the use 
of the word "could" does not serve to establish a causal 
relationship between the prescribed Amitriptyline and the 
appellant's reported symptoms.  See Warren v. Brown, 6 Vet. 
App. 4 (1993) [physicians' statements that there "could have 
been," or that there "may or may not be," a causal 
relationship are insufficient to support assertion of medical 
causation].

Moreover, VA medical records show that symptoms of vertigo 
and dizziness were present years before Amitriptyline was 
ever prescribed.  The medical records from 1992 make this 
fact amply clear.  This fact was not noted, much less 
discussed, by Dr. A.  Furthermore, there is no indication 
that the appellant's vertigo worsened after taking the 
Amitriptyline.  Indeed, he did not complain of dizziness 
during the period encompassing the late summer and early fall 
of 1993.  Dr. A. did not discuss this odd fact, either.  
Finally, the doctor did not indicate that any of the claimed 
symptoms chronically persisted after discontinuing 
Amitriptyline, nor does the clinical or other evidence of 
record suggest or establish such. 

In short, Dr. A. noted that diabetic neuropathy (and thus 
diabetes) was present prior to the prescription of  
Amitriptyline by VA.  His opinion did not implicate the use 
of Amitriptyline with aggravation of diabetes mellitus or 
neuropathy associated with that condition.  Moreover, Dr. 
A.'s opinion is unclear at best as to the relationship 
between the prescription of Amitriptyline and to the other 
claimed symptoms.  At worst, Dr. A.'s statements disregard 
such obvious facts as the appellant's dizziness predating the 
prescription of Amitriptyline and the fact that the appellant 
did not complain of dizziness or vertigo immediately after 
having been prescribed the Amitriptyline.   

In sum, with respect to the primary claim of aggravation of 
diabetes mellitus with symptoms of neuropathy, claimed as 
loss of use of the legs and feet, loss of use of the left 
hand; numbness, weakness, tingling pain and loss of strength 
in the arms and legs, the greater weight of the evidence 
reflects establishes that these symptoms represent the 
continuance or natural progress of the condition for which VA 
treatment was furnished.  As indicated above, the Board 
places greater weight on the opinions of the VA examiners, in 
particular that expressed by the April 1998 examiner in 
response to the Board's January 1998 remand, than it does on 
the opinion of Dr. A.  The Board again notes that the April 
1998 examiner's opinion was based on a review of the entire 
record in this case and appears to be consistent with the 
objective medical evidence, including that which demonstrates 
diabetic neuropathy and vertigo long before the summer of 
1993.

With respect to the appellant's contentions regarding an 
etiological nexus between the alleged aggravation of his 
diabetes mellitus and VA treatment, specifically 
Amitriptyline prescribed in 1993, it well-established that 
the appellant, as a layperson, is not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Furthermore, it has 
not been shown that the appellant possesses the requisite 
knowledge, skill, training, or education to qualify as a 
medical expert in order for such statements to be considered 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

The appellant has also specifically identified 
symptomatology, other than diabetic neuropathy which has 
already been discussed which he alleges is attributable to 
Amitriptyline which was prescribed from July to August 1993.  
As noted immediately above, the appellant cannot render 
opinions concerning medical matters. 

The appellant has reported that vision problems resulted from 
the prescribed Amitriptyline.  A mild degree of diabetic 
retinopathy was noted upon VA examination conducted in April 
1997. The evidence reflects that diabetic retinopathy was not 
shown until approximately a year after Amitriptyline was 
prescribed.  Moreover, there is no evidence of record which 
establishes or even suggests that diabetic retinopathy was 
etiologically related to the prescribed Amitriptyline.  In 
fact, the 1997 VA examiner opined that such symptoms were a 
usual progression of diabetes and were not due to 
Amitriptyline.  

The appellant has also attributed symptoms of bowel, bladder 
and kidney dysfunction to Amitriptyline prescribed in 1993.  
The earliest reports of poor bladder and bowel control were 
documented in a March 1992 VA medical record, over a year 
before.  During an April 1997 VA examination, the VA examiner 
stated that the appellant had been involved in an accident 
resulting in ruptured spinal discs and resulting in three 
operations and indicated that this was a cause for some loss 
of bladder control.  With reference to symptoms which 
included loss of bladder control, the examiner opined that 
such symptoms were a usual progression of diabetes and were 
not due to Amitriptyline.  In sum, bladder dysfunction was 
documented more than a year before Amitriptyline was 
prescribed and there has been no competent medical evidence 
which establishes or even suggests that Amitriptyline played 
a role in causing or aggravating symptoms of bowel or bladder 
dysfunction.

The appellant also maintains that he experienced symptoms 
including confusion, hallucinations, dizzy spells and severe 
headaches as a result of taking Amitriptyline in 1993.  VA 
medical records show that the appellant complained of 
dizziness in March 1992, over a year before.  No competent 
medical evidence has been presented which shows that the 
symptoms which existed prior to using Amitriptyline were 
aggravated by its use for one month in 1993.

In a September 1993 medical record, the appellant complained 
of difficulty swallowing and swollen face which he contended 
was caused by the Amitriptyline.  No such complaints of those 
symptoms are shown thereafter.  Accordingly, these symptoms 
are not indicative of a current or chronic disability.

The appellant has also indicated that carpal tunnel syndrome 
and impotence are attributable to prescribed Amitriptyline.  
VA medical records show that impotence was diagnosed in 
August 1994 and that a diagnosis of carpal tunnel syndrome 
was made in December 1996.  Upon VA examination conducted in 
August 1999, it was the examiner's opinion that the 
appellant's symptomatology was attributable to the natural 
progression of his diabetes mellitus, as well unrelated 
carpal tunnel syndrome and cervical spine degenerative 
disease.  The record contains no medical opinion or competent 
medical evidence which links either carpal tunnel syndrome or 
impotence to the Amitriptyline which was prescribed in 1993.  

Conclusion

In summary, the Board has determined that the preponderance 
of the evidence is against the appellant's contention to the 
effect that his diabetes mellitus was aggravated as a result 
of VA medical treatment, particularly the prescribing of 
Amitriptyline in 1993.  In addition, the preponderance of the 
evidence does not support the claim that the various symptoms 
identified by the appellant were caused or were chronically 
aggravated by VA medical treatment.

The situation in this case is precisely that referred to by 
the United States Supreme Court in Brown v. Gardner, 115 
S.Ct. 552, 556 n.3 (1994): "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

The Board wishes to make it clear that it dos not doubt the 
appellant's sincerity.  Nor does the Board doubt that he 
experienced a reaction to the medication prescribed in the 
summer of 1993.  However, as explained in detail above, the 
preponderance of the evidence is against his claim to the 
effect that chronic disabilities resulted therefrom.

In sum, the preponderance of the evidence does not support 
the claim of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151.  As discussed above, the weight of the 
evidence indicates that the currently manifested symptoms 
represent the continuance or natural progress of a condition 
for which the VA medical treatment was authorized, namely 
diabetes mellitus, or is medically attributed to other 
causes, such as carpal tunnel syndrome.  Accordingly, 
entitlement to compensation under the provisions of 38 
U.S.C.A. 1151 is denied.






CONTINUED ON NEXT PAGE


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. 1151 for aggravation of diabetes mellitus, 
claimed to have resulted from Department of Veterans Affairs 
(VA) medical treatment received in 1993 including prescribing 
Amitriptyline, is denied.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

 

